             Case 3:20-cv-01813-MPS Document 12 Filed 01/13/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT



                                                       :
 RODERICK ROGERS,                                      :
     Plaintiff,                                        :            CASE NO. 3:20-cv-1813 (MPS)
                                                       :
             v.                                        :
                                                       :
 SCOTT SEMPLE, et al.,                                 :
      Defendants.                                      :            JANUARY 13, 2021
                                                       :
_____________________________________________________________________________

                                                      ORDER

         Plaintiff Roderick Rogers, incarcerated at Cheshire Correctional Institution in Cheshire,

Connecticut, filed this case under 42 U.S.C. § 1983. He names twelve defendants: former

Commissioners of Correction Scott Semple,1 James Dzurenda, Leo Arnone, Theresa Lantz,

James Armstrong, and Larry Meachum; Warden Henry Falcone, Director of Engineering and

Facilities Management Stephen Links, former Director David Batten; and John Does 1-3. The

plaintiff alleges that the defendants were deliberately indifference to his health by confining him

in a facility with high levels of radon.

         The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner



         1
           The plaintiff has copied the defendants and most of the contents of a class action complaint filed in 2017,
Vega v. Semple, 3:17cv107(JBA) Although Scott Semple was the Commissioner of Correction when that case was
filed, he has since retired. See portal.ct.gov/DOC/History/History-Commissioners.
          Case 3:20-cv-01813-MPS Document 12 Filed 01/13/21 Page 2 of 5




pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.

        Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

        “Although courts must interpret a pro se complaint liberally, the complaint will be

dismissed unless it includes sufficient factual allegations to meet the standard of facial

plausibility.” See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

I.      Allegations

        The plaintiff was housed at Garner Correctional Institution (“Garner”) from October 26,

2018 until October 24, 2019. ECF No. 1 ¶ 14. Testing conducted in December 2013 and

January 2014 showed levels of radon in excess of the EPA action level of 4.0 piC/L. Id. ¶ 30.

The levels at Garner sometimes exceeded five times the EPA action level. Id. ¶ 31.

        The defendants knew that inmates housed at Garner from its opening until the installation

of the radon mitigation system in 2014 faced substantial harm from radon exposure but did

nothing to abate it. Id. ¶ 125. Inmate housing units were not tested for radon. Id. ¶¶ 128, 130.

                                                   2
          Case 3:20-cv-01813-MPS Document 12 Filed 01/13/21 Page 3 of 5




Correctional employees were informed of radon exposure in March 2014, but inmates were not

told. Id. ¶ 136.

II.    Analysis

       Although the plaintiff stated that he is filing a complaint asserting his own claims only,

he has filed a class action complaint with allegations focusing on inmates confined at Garner in

2014 and earlier. The plaintiff was confined at Garner from October 2018 through October

2019, over four years after the period addressed in the class action.

       To state a claim for deliberate indifference to health or safety, the plaintiff must show that

the conditions of his confinement posed a substantial risk of serious harm and that prison

officials were deliberately indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825, 834

(1994). Deliberate indifference exists when prison officials know of and disregard an excessive

risk to inmate safety. See id. at 837; Bridgewater v. Taylor, 698 F. Supp. 2d 351, 357 (S.D.N.Y.

2010) (explaining that defendants must be aware of facts supporting an inference that harm

would occur and must actually draw that inference). A condition is sufficiently severe if it

deprives an inmate of “basic human needs—e.g., food, clothing, shelter, medical care, and

reasonable safety.” Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002) (quoting Helling v.

McKinney, 509 U.S. 25, 32 (1993) (internal quotation marks omitted)).

       The plaintiff alleges that he was exposed to radon during the year he was confined at

Garner. Although the plaintiff does not allege that he suffered any radon-associated conditions,

he need not have contracted an illness to state a cognizable claim. See Helling, 509 U.S. at 34-35

(inmate can state Eighth Amendment claim for exposure to unsafe conditions that pose

unreasonable risk of harm to future health).

                                                 3
          Case 3:20-cv-01813-MPS Document 12 Filed 01/13/21 Page 4 of 5




       However, the plaintiff has alleged no facts relating to his confinement at Garner other

than the dates of his confinement and it is not clear that he has identified any defendant

responsible for his confinement at Garner.

       The limitations period for filing a section 1983 action in Connecticut is three years.

Thompson v. Rovella, 734 F. App’x 787, 788-89 (2d Cir. 2018); see also Lounsbury v. Jeffries,

25 F.3d 131, 134 (2d Cir. 1994) (analyzing available state limitations periods and determining

that appropriate limitations period for section 1983 actions filed in Connecticut is three years).

       The plaintiff alleges, for example, that defendant Meachum was Commissioner of

Correction from 1987 to 1995, defendant Armstrong from 1995 to 2003, defendant Lantz from

2003 to 2009, defendant Arnone from 2010 to 2013, and defendant Dzurenda from 2013 to 2014.

All these defendants were commissioners of correction over four years before the plaintiff was

confined at Garner and over six years before he filed this action.

       The allegations against all defendants relate to the period from the construction of Garner

until the remediation in 2014. There are no allegations showing that any of the defendants were

responsible for the plaintiff’s transfer to Garner, that they took any actions within the limitations

period, or even that they were employed by the Department of Correction when the plaintiff was

transferred there in October 2018. It is well-settled in this circuit that, to state a claim under

section 1983, the plaintiff must allege the personal involvement of the defendants in the alleged

constitutional violation. Costello v. City of Burlington, 632 F.3d 41, 49 (2d Cir. 2011) (citing

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)). Absent allegations showing how the

defendants were personally involved in the plaintiff’s confinement at Garner, he fails to state a

plausible claim.

                                                   4
         Case 3:20-cv-01813-MPS Document 12 Filed 01/13/21 Page 5 of 5




III.   Conclusion

       The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A(b)(1).

The plaintiff may file an amended complaint including only allegations relevant to his

confinement at Garner from October 2018 through October 2019 and naming as defendants

persons responsible for his confinement there. The plaintiff shall file his amended complaint

within twenty days from the date of this order. If the plaintiff fails to timely file an amended

complaint, the Clerk is directed to enter judgment and close this case.

       SO ORDERED this 13th day of January 2021 at Hartford, Connecticut.

                                                     /s/
                                              Michael P. Shea
                                              United States District Judge




                                                 5
